THE COURT.
The applicant on conviction of a felony was adjudged to suffer imprisonment in the state prison. He has appealed from the judgment to the district court of appeal of the first appellate district, the only court having jurisdiction of the subject matter of such an appeal. [1] Under such circumstances the only officers authorized by our law to give a certificate of probable cause are the judge of the trial court or some justice of said district court of appeal. (See In re Mayen (on habeas corpus), (Cal. App.), 193 Pac. 813.)
The application is denied.
All the. Justices concurred.